Citation Nr: 1106006	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-17 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroenteritis.

2.  Entitlement to service connection for a nasal disorder, 
claimed as sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran has since moved to the jurisdiction of 
the Huntington, West Virginia RO.

In March 2009, the Board denied the Veteran's claims.  The 
Veteran appealed the March 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2010, the Court granted the partial joint motion for 
remand filed by representatives for both parties, partially 
vacating the Board's decision, and remanding the claim to the 
Board for further proceedings consistent with the joint motion.

On the Veteran's substantive appeal Form 9, the Veteran requested 
a videoconference hearing at the local VA office before a member 
of the Board.  Such hearing was scheduled, but the Veteran did 
not report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In light of points raised in the parties' joint motion for 
remand, and the Board's review of the claims file, further RO 
action on the claim on appeal is warranted.

In the joint motion, the parties noted that although the Veteran 
initially made specific claims for service connection for 
gastroenteritis and sinusitis, his claims should be construed in 
a broad fashion in accordance with Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  See Joint Motion, pp. 2-3.  Thus, the Board has 
recharacterized the issues on appeal as listed on the title page.

In this case, the Veteran's service treatment records reveal 
nausea, vomiting and stomach cramps during January 1985 and July 
1994.  The Veteran's treatment in January 1985 was due to the 
Veteran complaining of diarrhea for the previous two days.  The 
examiner's impression was gastroenteritis.  The Veteran indicated 
during his July 1994 treatment for stomach problems was that the 
symptoms were due to eating a club sandwich from 7-11 and the 
examiner's impression was one of food poisoning.

Turning to post-service treatment records, VA treatment notes 
from July 2002 reveal that the Veteran experienced peptic ulcer 
symptoms and had possible gastroesophageal reflux disease (GERD).  
A September 2002 VA treatment note indicates that the Veteran's 
peptic ulcer disease type symptoms had resolved and that no 
source of bleeding was found in lower gastrointestinal tract.  
The examiner indicates that the Veteran carried a lot of internal 
stress and that this stress could contribute to the Veteran's 
peptic ulcer disease and irritable bowel syndrome.  Additional VA 
treatment notes from November 2002, March 2003, December 2003, 
March 2004, and October 2004 show that the Veteran has received 
ongoing treatment for complaints related to GERD and irritable 
bowel syndrome.

Concerning the Veteran's claimed sinus disorder, the Veteran's 
service treatment records reveal treatment for sinus complaints 
during October 1979, February 1978, January 1979, December 1980, 
August 1981, October 1983, June 1984 and July 1995.  During 
February 1987, the Veteran had a radiographic sinus series with 
the result being bilateral maxillary sinus mucosal thickening.

Post-service, an August 2003 VA treatment note indicates that the 
Veteran's sinus problems were bothering him due to the smoke in 
the air.  The impression was one of allergic rhinitis.  In 
August 2004, a VA treatment note reflects that the Veteran was 
treated for sinusitis/bronchitis.

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the Veteran should be afforded a VA examination to 
determine the proper diagnosis and etiology of his documented 
gastrointestinal and sinus symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, which have treated the Veteran 
for his claimed gastrointestinal and sinus 
disorders since February 2005.  After the 
Veteran has signed the appropriate releases, 
those records not already associated with the 
claims file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

2.  After all available records have been 
obtained and associated with the claims 
file, the Veteran should be scheduled 
for examination by an appropriate 
physician for an opinion as to whether 
there is at least a 50 percent 
probability or greater that he has a 
present gastrointestinal disorder, 
including gastroenteritis, and/or a 
nasal disorder, including sinusitis, 
which had its onset in service or is 
otherwise related to service.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for the opinions expressed, should 
be set forth in the examination report.  
Sustainable reasons and bases must be given 
for any opinion rendered.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination(s).  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


